Citation Nr: 1824610	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of death for the purpose of receiving dependency and indemnity compensation (DIC).


ATTORNEY FOR THE BOARD

S. An, Associate Counsel








INTRODUCTION

The Decedent served in the Army Reserves from November 1976 to November 1982.  He died in March 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. The Decedent served in the Army Reserves and had no active duty service.

2. The Decedent did not have active military, naval, or air service.

3. The Decedent was not service-connected for any disability; nor did he have any claim for VA benefits pending at the time of death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of death are not met. U.S.C. §§ 101(22), 101(24), 1310 (2012); 38 C.F.R. § 3.312 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes the Veteran's Claims Assistance Act of 2000 (VCAA). 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In this case all indicated development to verify the Decedent's active military service has been completed.  In February 2014 and May 2014, the RO received responses from the National Archive Records and the Veteran's Army Reserve Service Medical Records via Personnel Information Exchange System (PIES) that all available records to include service treatment records, personnel records, and VA treatment records were sent to VA.  

There is no outstanding evidence that could be obtained to show that the Decedent had any additional periods of military service or qualifying service for the purpose of receiving VA pension benefits.  The appellant has not provided any additional service information for the decedent that would otherwise establish basic eligibility for the benefits sought.  

For these reasons, the appellant is not prejudiced by any notification or assistance deficiency, and the Board may consider the issues on the merits. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Eligibility for VA Benefits 

As a threshold matter, the Board notes that prior to reaching the merits of the claim for VA death benefits, it must be determined whether the Decedent has established veteran status to be eligibility for VA benefits.

The term "veteran" is defined in 38 U.S.C. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 

"Active military, naval, or air service" includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C. § 101 (24); 38 C.F.R. § 3.6(a).

Reserve and National Guard service generally means ACDUTRA and inactive duty for training (INACDUTRA).  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. § 316, 502, 503, 504, or 505. 38 U.S.C. § 101 (22); 38 C.F.R. § 3.6(c).  That usually includes two weeks of annual training and/or an initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. § 316, 502, 503, 504, or 505. 38 U.S.C. § 101 (23); 38 C.F.R. § 3.6(d).  That usually indicates weekend drills or training.

To establish entitlement to service connection for the cause of the decedent's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. 38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when that disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown. 38 C.F.R. § 3.312(c)(1).

Here, during the Decedent's lifetime, service connection was not established for any disability, nor was any service connection claim pending at the time of his death.  His death certificate shows that he died in March 2010 and that the immediate cause of death was multiple cerebral infarcts and hypotension.  The contributory underlying cause of death was anoxic brain injury.  The death certificate documents the onset of the cause of death as 16 days prior to the date of death or approximately March 4, 2010.  

The Board notes that the facts are not in dispute in this case, nor does the Appellant dispute the cause of the decedent's death.  As indicated above, the issue upon which this matter turns is whether the Decedent had "active military, naval, or air service" under the law. 38 U.S.C. § 101 (2); 38 C.F.R. § 3.1(d).  

The Decedent's service personnel records show he served in the Army Reserves from November 1976 to November 1982.  He earned 14 active duty points from November 1976 to November 1977, and 13 active duty points from November 1980 to November 1981.  But, the Reserve personnel records do not reflect that the decedent had active duty other than for training purposes or deployment at any time. See National Archive Records.  There is no evidence of wartime service.

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces. Id.

Thus, the Board finds that the Decedent's military records reflect that he had only ACDUTRA service in the Army Reserves and did not serve on "active duty."  In addition, the Decedent did not incur any disease or injury during ACDUTRA.  Thus, the Board concludes that the Decedent did not have active military, naval, or air service through his service on ACDUTRA because he did not become disabled from a disease or injury incurred or aggravated during ACDUTRA.  His service treatment records contain no evidence of a disability-causing disease or injury during his ACDUTRA. See 38 U.S.C. § 101 (24).  Without "active military, naval, or air service," the Decedent is not a veteran for VA compensation purposes. Bowers v. Shinseki, 26 Vet. App. 201 (2013).

Additionally, there is no competent evidence of record that the Decedent became disabled or died from a disease or injury incurred during ACDUTRA, and the Appellant does not allege otherwise.  Rather, VA treatment records document that the Decedent was treated for multiple medical conditions to include a spinal cord injury that had occurred in an accident during the year 2000.  Further, as noted above, the immediate cause of death was multiple cerebral infarcts and hypotension which the death certificate documents the onset as 16 days prior to the date of death in March 2010.  As such, the record shows that the Decedent's symptoms manifested approximately 28 years after service.  

In summary, as the Decedent did not have active military, naval, or air service, and was not disabled from a disease or injury incurred in line of duty during his period of ACDUTRA; he did not attain "Veteran" status.  Accordingly, the Board concludes that the Decedent does not have the required service to qualify for VA pension benefits.  

The law is dispositive on this question.  Therefore, the appeal must be denied based on the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

DIC

Governing law provides that VA death benefits, including DIC and nonservice-connected death pension, may be paid to the surviving spouse of a Veteran if certain requirements are met. 38 U.S.C. § 1304, 1310, 1311, 1318, 1541.  

However, as determined above, the Decedent did not attain veteran status.  In this regard, the Appellant is not a surviving spouse of a veteran and not a proper claimant for VA DIC (and death pension) benefits.  Therefore, the analysis does not need to proceed any further.  

The Board sympathizes with the Appellant for her loss.  However, the Board is bound by the law, and the claim for DIC benefits must be denied because of lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the Appellant's deceased spouse and her basic eligibility for VA death benefits, to include DIC, is denied.




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


